Citation Nr: 1114767	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of right Achilles tendon rupture with repair and osteophytic spurring of the right ankle.

2.  Entitlement to an initial rating in excess of 10 percent for low back strain.

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to January 2004, with an additional four years, ten months, and 14 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida granted service connection for residuals of right Achilles tendon rupture with repair and osteophytic spurring of the right ankle and for a low back strain, and awarded evaluations of 10 percent for each disability, effective from February 1, 2004.  [During the course of the appeal, the Veteran moved to Georgia, and jurisdiction of the claim was transferred to the RO in Atlanta, Georgia.]

In October 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to an increased rating for residuals of left Achilles tendon rupture with repair and osteophytic spurring of the left ankle has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Regrettably, the Board finds that a remand of the Veteran's appeal is needed for further evidentiary development prior to final adjudication of these claims.  The Veteran was afforded a VA examination in August 2004.  The Veteran's testimony at his October 2010 hearing indicates that his disabilities may have worsened since that examination.  Although the Veteran's post-service medical records dated through September 2009 are of record, such treatment records do not adequately reveal the current state of the Veteran's service-connected right ankle and low back disabilities.  Therefore, the Board concludes that a remand of the Veteran's initial evaluation claims is necessary to secure examinations to ascertain the level of his joint disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, because it appears that the Veteran receives continuous treatment at the VA Medical Center (VAMC) in Atlanta, Georgia, pertinent ongoing treatment records (dated from September 2009) should be obtained and associated with the claims folder on remand.  Also, as noted above, the Veteran moved from Florida to Georgia during the course of this appeal.  A statement from the Veteran in August 2007 indicates that he moved at the end of July 2007.  The Board observes that, prior to the Veteran's move to Georgia, he indicated receiving treatment from VA.  See January 2007 Substantive Appeal.  On remand, the Veteran should be asked to identify which VA medical facility he received treatment from in Florida, and those records should also be obtained. 

Furthermore, the Veteran testified that he received private treatment for his right ankle.  Although the Veteran was unable to remember the name of his private physician, the Board observes that a private medical record from I.A., M.D. dated in May 2010 pertaining to the Veteran's left ankle is of record.  Because Dr. I.A. treated the Veteran's left ankle, the Board finds that there is a reasonable possibility that Dr. I.A. also treated the Veteran's right ankle.  Therefore, records from Dr. I.A. should be also obtained.

The Board further observes that in his testimony the Veteran indicated that his service-connected ankle and low back disabilities render him unemployable.  The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (which stipulates that, once a veteran submits evidence of a disability and of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Indeed, the United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455.  Accordingly, the issue of entitlement to a TDIU should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notice letter which satisfies the VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service right ankle and low back treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Atlanta, Georgia since September 2009; from Dr. I.A. in recent years; and from any VA medical facilities in Florida prior to August 2007 that are identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his right ankle disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner must conduct all necessary tests to ascertain the manifestations, if any, associated with the Veteran's service-connected right ankle disability.  Specifically, the examiner should undertake range of motion studies of the Veteran's right ankle and comment on the degree of disability due to functional losses such as pain and weakness.  The examiner should opine as to whether any limitation of motion is "moderate" or "marked."  In addition, the examiner should note whether the Veteran has any ankylosis or deformity (including malunion) associated with this service-connected disability.  

Also, the examiner should express an opinion as to whether the Veteran's service-connected residuals of bilateral Achilles tendon ruptures with repair and osteophytic spurring of the bilateral ankles renders him unable to obtain and to maintain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Also, accord the Veteran an appropriate VA examination to determine the level of severity of his low back strain.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected low back strain should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the lumbar spine and comment on the degree of disability due to functional losses such as pain, weakness, etc.  

Also, the examiner should discuss the presence or absence of any associated muscle spasm, guarding, an abnormal gait, abnormal spinal contour (such as scoliosis, reversed lordosis, and abnormal kyphosis), and ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine or of his entire spine.  

The examiner should specifically address whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected low back strain.  If there is any adverse neurological symptomatology, the examiner should determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

Also, the examiner should express an opinion as to whether the Veteran's service-connected low back strain renders him unable to obtain and to maintain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the reports are insufficient, they should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues on appeal (as are listed on the title page of this Remand).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


